DETAILED ACTION
	
Introduction
Claims 1-5, 7-10, 12-16, 18-20, 22, and 24-25 are pending. Claims 1, 19, 20, and 22 are amended. Claims 6, 11, and 17 were previously cancelled. Claims 21 and 23 are newly cancelled. Claims 24-25 are new. This Office action is in response to Applicant’s request for reconsideration after non-final rejection filed on 3/9/2021. 

Response to Arguments
Applicant’s arguments are discussed below.
Rejection of claims 1, 19, and 20 under 35 U.S.C. 103
Applicant has amended claim 1 to recite the limitations “circuitry that, responsive to receipt of a response to the query that confirms that at least one of the name and the type of device are properly associated with the one of the remote devices to form a proper association, stores the proper association to memory; wherein the stored proper association comprises the name and the type of device and an identifier for the one of the remote devices.” Applicant now argues that Park does not teach the new limitations. In support of this argument, Applicant raises four additional arguments. 
First, Applicant argues that “in claim 1, the one of the remote devices, not the entity that utters ‘audio signals received via the microphone for a name and a type of device’, is the recipient of ‘a query to confirm or deny’.” However, Examiner respectfully disagrees. Park teaches a nickname management apparatus (i.e., Park’s equivalent of the claimed “device”) that obtains nickname information by parsing audio signals emitted by a user. See par. 117; fig. 9, Park’s identified device receives the message (which effectively functions as a query) from the network management apparatus. 
 Second, Applicant argues that paragraphs 94-98 and figure 5C demonstrate that Park does not teach the newly added limitations. However, Examiner respectfully disagrees because Examiner does not rely on the embodiment shown in figure 5C and the accompanying text to 
Third, Applicant presents a hypothetical scenario which describes several features and argues that Park does not teach the newly added limitations because Park does not teach the features described in the hypothetical scenario. However, Examiner respectfully disagrees because the features described by the hypothetical scenario are not currently required by claim 1. For instance, the hypothetical scenario describes a scenario in which a first user (“Joe”) emits an audio signal comprising a name of a device possessed by a second user (“Reggie”), but claim 1 is currently broad enough to encompass a system in which there is only one user. If Applicant still feels that claim 1 currently requires multiple users, only one of who has the “requisite knowledge” to confirm or deny, then Examiner encourages Applicant to contact Examiner by telephone to discuss. 
Lastly, Applicant argues that in Park, “the user is in control, which is in contrast to the subject matter of claim 1 where the remote device is in control to ‘confirm or deny’.” However, Examiner respectfully disagrees. No such feature is required by claim 1. Instead, claim 1 merely recites a “device” which sends a “query” to a “remote device” and receives a response to the query that confirms or denies that the “remote device” is properly associated  with a “name” and/or “type.” The response is not necessarily received from the “remote device” or even from a second user who is different from the user who emitted the “audio signals” that are “received via the microphone” and which are parsed “for a name and a type of device.” Nowhere does claim 1 recite any feature which looks even remotely like “the remote device is in control ‘to confirm or deny’,” as Applicant suggests is necessarily the case.   

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-10, 13-14, 16, 18-20, 22, and 24 are rejected under 35 U.S.C. 103 because they are unpatentable over Park (US 2017/0070478) in view of Mixter (US 2018/0122378).
Regarding claims 1, 19, and 20, Park teaches a device comprising: a processor; memory accessible to the processor; a microphone operatively coupled to the processor (A nickname management device includes a microphone. See par. 71); a network interface operatively coupled to the processor (The nickname management device is connected to a network via a network interface. See par. 19); circuitry that parses audio signals received via the microphone for a name and a type of device (The nickname management device includes a speech agent 110 that parses audio signals received via the microphone to obtain nickname information from the audio signals. See par. 117; fig. 9, step 910. The nickname information may include both a name (i.e., “master room ceiling,” “master room stand,” “living room,” or “kitchen”) and a type of a device (i.e., “lamp,” “blinds,” or “smart TV”). See par. 96; fig. 6A); and circuitry that analyzes network information associated with remote devices accessible via the network interface based at least in part on at least one of the name and to associate the name with one of the remote devices (The nickname management device analyzes network information including device property data, installation state data, and other information stored in a database to determine which of a 
However, Park does not teach wherein the network information comprises historical information for the one of the remote devices. Nonetheless, Mixter teaches a system for determining which device of a plurality of devices is the target of a voice command, whereby the system stores a session command history for a device, and whereby the system analyzes the session command history to determine whether the device is the target of a voice command. See par. 138-139. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Park so that the network information includes session command history for the one device because doing so is useful for determining whether the one device is the target of a voice command. 
Regarding claim 2, Park teaches wherein the network information comprises wireless network information (The network information is communicated over wireless signals, as the 
Regarding claim 4, Park teaches wherein the circuitry that parses, parses the audio signals for a command (The audio signals may include a command. See par. 132).
Regarding claim 5, Park teaches circuitry that issues the command via the network interface to the one of the remote devices (The nickname management device may issue commands to the plurality of devices for execution. See par. 89).
Regarding claims 7-9, Park teaches wherein the notification comprises a query to confirm or deny whether the name, the type of device, and/or the name and the type of device are properly associated with the one of the remote devices (As indicated in the discussion of claim 1, the nickname may include a name and/or a type of device. The nickname management device may send a query to the one device to confirm the name and/or type of device. See par. 119-121; fig. 9, steps 930-940).
Regarding claim 10, Park teaches wherein the network information comprises at least one identifier broadcast by the one or more remote devices (The network information may include a unique identifier of the one device, such as an IP address, a serial number, or other identifier of the one device. See par. 73; fig. 6A. Furthermore, the network information may be communicated wirelessly, i.e., broadcast. See par. 45, 82. 
Regarding claim 13, Park teaches wherein the network interface comprises an interface specified by IEEE (The network interface may be an IEEE 802.11 (Wi-Fi) network interface. See par. 82).
Regarding claim 14, Park teaches wherein the type of device comprises a member selected from a group consisting of a handheld device, a wearable device, and a desktop device 
Regarding claim 16, Park teaches types of devices stored in the memory and circuitry that matches the type of device with one of the types of devices stored in memory (The nickname management device compares the type of device included in the nickname against device property data stored in a local database to determine the one device that corresponds to the nickname. See par. 118; fig. 9, step 920. The property data specifies types of devices, such as lamp, blinds, smart TV, etc. See par. 96; fig. 6A).
Regarding claim 18, Park teaches names stored in the memory and circuitry that matches the name with one of the names stored in the memory (The nickname management device compares the name included in the nickname against installation state data stored in a local database to determine the one device that corresponds to the nickname. See par. 118; fig. 9, step 920. The installation state data specifies names such as “master room ceiling,” “master room,” “kitchen,” etc. See par. 96; fig. 6A).
Regarding claim 22, Park and Mixter teach wherein the circuitry that analyzes the network information utilizes at least a portion of the historical information for confirmation of the association of the name and the type of device with the one of the remote devices (Mixer’s system utilizes the session command history to determine which device is the target of a command (See par. 138-139), which suggests modifying the system of Park so that the nickname management device also uses a session command history of the one device to determine whether a nickname corresponds to the one device for the reasons discussed above with respect to claim 1), wherein the historical information comprises at least one time dependent data value (The session command history includes time-stamped entries. See par. 138-139. It would have been 
Regarding claim 24, Park teaches wherein the notification comprises an instruction to render the query to a display of the one or more remote devices (The message may cause the identified device to change a display state. See par. 119).
Claim 3 is rejected under 35 U.S.C. 103 because it is unpatentable over Park and Mixter, as applied to claim 1 above, in further view of Itaya (US 2018/0367993).
Regarding claim 3, Park and Mixter do not teach wherein the circuitry that parses comprises circuitry that parses audio signals for a possessive form that comprises the name and the type of device. However, Itaya teaches a communication system whereby a device is associated with a possessive form qualifier such as “YYY’s phone.” See par. 98; fig. 6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Park and Mixter so that the nickname obtained from the parsed audio signals includes a possessive qualifier because doing so allows for additional types of nicknames to be used. 
Claim 12 is rejected under 35 U.S.C. 103 because it is unpatentable over Park and Mixter, as applied to claim 1 above, in further view of Elangovan (US 10,089,981).
Regarding claim 12, Park and Mixter do not teach wherein the circuitry that analyzes network information comprises circuitry that accesses contact information stored in memory of the device wherein the contact information comprises names of a plurality of different individuals. However, Elangovan teaches a system for naming a particular remote device whereby the system analyzes a contact list associated with a plurality of remote devices to associate the name with a particular remote device. See col. 8, ln. 22-32.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Park and Mixter so that the step of analyzing the network information comprises accessing contact information stored in the nickname management device because doing so allows the one device to be determined based on the contact information. 
Claim 15 is rejected under 35 U.S.C. 103 because it is unpatentable over Park and Mixter, as applied to claim 1 above, in further view of Yan (US 2014/0302790).
Regarding claim 15, Park and Mixter do not teach wherein the type of device comprises a trademark. However, Yan teaches that device types comprising trademarks (i.e., John’s iPhone, Bob’s Galaxy S3, and Time’s MacBook Pro). See par. 28.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Park and Mixter so that the type of device includes a trademark such as iPhone, Galaxy S3, or MacBook Pro, because doing so allows the nickname to specify additional types of devices. 
Claim 25 is rejected under 35 U.S.C. 103 because it is unpatentable over Park and Mixter, as applied to claim 24 above, in further view of Chen (US 2009/0106369).
Regarding claim 25, Park and Mixter do not teach wherein the instruction calls for rendering the query to the display as a text message. Nonetheless, Chen teaches a system for duplicate email address detection whereby upon determining that a contact is a duplicate contact, the system prompts a user with a dialog box asking the user to confirm or deny whether the identified duplicate contact is correct. See par. 29.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Park and Mixter so that the changed 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459